Conviction of operating a lottery was authorized by evidence.
                          DECIDED MAY 2, 1942.
The defendant was convicted of maintaining, keeping, and operating a lottery. Her appeal is based only on the sufficiency of the evidence to authorize her conviction. The evidence for the State disclosed that the officers who arrested the defendant had had several complaints with reference to her and thereupon went to her house where they found her sitting in the room with a lottery book and a slip of paper with numbers written thereon in her hand. "That book I [the officer] found there is a *Page 312 
lottery book used in the lottery known as the `number game' for hazarding of money. I am familiar with what the figures represent on there. They are lottery tickets representing chances sold on the total bond sales on the New York Stock Exchange. There is a writer's number on that book." The defendant made a statement to the jury in which she stated that a woman next door came over to her house that morning and got mad with her because she would not play the "bug," and "framed" her; that she had just found the book shortly before the police came to her house; that she hardly knew what a lottery was, and thought it was the book on which she wrote her measurements with reference to her sewing. The evidence was sufficient to authorize the verdict. Evidently the judge, who tried the case, without a jury, discredited the defendant's statement, which he had a right to do. Turk v. State, 55 Ga. App. 732
(191 S.E. 283); Mack v. State, 65 Ga. App. 812
(16 S.E.2d 519); Morrow v. State, 63 Ga. App. 264 (10 S.E.2d 762);  Hightower v. State, 63 Ga. App. 265
(10 S.E.2d, 765); Ransome v. State, 53 Ga. App. 490
(186 S.E. 436).
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.